Exhibit 10.33

Named Executive Officer Compensation Information – 2010 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s 2009 named executive officers for the
2010 performance period, effective April 1, 2010:

 

Named Executive Officer

   2010 Annual
Base Salary     2010 Target Bonus
Percentage (1)  

Ronald W. Barrett, PhD

Chief Executive Officer

   $ 446,250 (2)    90 % 

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 342,000      40 % 

William J. Rieflin

President

   $ 348,500 (2)    60 % 

Vincent J. Angotti

Senior Vice President, Chief Commercialization Officer

   $ 395,000      40 % 

David R. Savello, PhD

Senior Vice President of Development

   $ 342,500      40 % 

 

(1) Represents a percentage of 2010 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.

(2) In March 2010, in light of the Company’s reduction in force and
restructuring, and consistent with the Company’s cash conservation and expense
reduction strategies due to the uncertainty resulting from the FDA’s Complete
Response letter regarding the Horizant new drug application, Dr. Barrett and
Mr. Rieflin each voluntarily reduced his respective 2010 base salary by 15%,
effective April 1, 2010.